EXHIBIT 10.35

  



LEASE AGREEMENT

 

THIS LEASE AGREEMENT, (the "Agreement") entered into as of this 5th day of
March, 2013, by and between the undersigned Landlord and Tenant:

 

Brandon J. and Heather N. Day Revocable Trust

5022 East 101st Street South

Tulsa, Oklahoma 74137

 

A Revocable Trust (hereinafter referred to as "Landlord")

 

Cygnus Energy Futures, LLC

5022 East 101st Street South

Tulsa, Oklahoma 74137

 

Attn: Brandon J, Day, Vice President

 

A Minnesota Limited Liability Company, (hereinafter referred to as "Tenant")

 

The Landlord and Tenant are jointly referred to herein as Parties (“Parties”).

 

W I T N E S S E T H :

 

1.            Premises: Landlord, in consideration of the agreements herein
contained, leases to Tenant and Tenant leases from Landlord that real estate
situated at 5022 East 111th Street South, Tulsa, Oklahoma 74137, together with
all buildings, improvements and facilities located thereon and all fixtures of
every kind and nature whatsoever which are owned by Landlord and used or
procured for use in connection with the operation and maintenance of such
premises, improvements and facilities, all of which are hereinafter collectively
referred to as "Demised Premises."

 

2.            Gross Lease:

 

A.            The Parties hereto intend that this Lease shall be deemed and
construed to be a so-called "gross lease" and Landlord shall receive all rent
due hereunder from Tenant, inclusive of any charges, taxes, assessments,
expenses or deductions of any and every kind, character or nature whatsoever and
without any duty of making any present or future alterations, improvements or
repairs of any kind in or about the Demised Premises.

 



1

 

 

B. Tenant assumes full responsibility for the conditions, operation, maintenance
and management of the Demised Premises and Landlord shall have no liability in
respect thereto or for damage to the property of Tenant or on account of the
condition, operation, maintenance and management of the Demised Premises.

 

3.            Term: The term of this Lease shall be thirty-six (36) months
commencing the 1st day of March, 2013, (the "Commencement Date"), and
terminating on the 28th day of February, 2016, (the "Term"). If Tenant occupies
the Demised Premises before the commencement date, the Tenant shall pay to the
Landlord, on the commencement date for such period from the date of occupancy to
the commencement date, in an amount equal to that proportional basic rent (as
hereinafter defined) for one calendar year, which the number of days in such
period bears to 365.

 

4.            Rent: Tenant shall pay to Landlord the following annual gross rent
without right to set off or deduction, in the amount of $45,000.00 (the “Annual
Rent”) during the Term of this Lease, which rents shall be payable in equal
monthly installments of $3,750.00 on or before the first day of each consecutive
month during the lease year.

 

5.            Use:

 

A.            Tenant may use the Demised Premises for any lawful purpose but
shall not commit or permit on the Demised Premises any nuisance, waste or other
act against public policy or which violates any law or governmental regulation.
If, during the term of this Lease, Tenant is prohibited by governmental
authority from using the Demised Premises, for any purpose which is a lawful
purpose on the date of the commencement of this Lease, then Tenant may terminate
this Lease, effective as of the date that the prohibition of Tenant's use
becomes effective.

 

B.            Neither the Landlord nor the Tenant shall create or permit to
accrue any liens, adverse claims or other encumbrances against the Demised
Premises.

 

C.            The Tenant shall not damage or cause waste to the Demised Premises
and shall, at its expense, maintain the Demised Premises in a safe, sanitary,
functional and orderly condition at all times, free of refuse and objectionable
noises, odors or nuisances.

 



2

 

 

6.            Alterations: Subject to written approval of Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed, Tenant
shall have the right to make alterations, improvements or additions to the
Demised Premises for the purpose of conducting its business, provided such
alterations, improvements or additions, are made in accordance with the required
local ordinances and public authorities having jurisdiction thereof, that the
value of the Demised Premises be not diminished thereby, that the structure not
be weakened or impaired, that the same be performed in a good workmanlike
manner, that the exterior appearance of the buildings not be materially changed,
that Tenant shall bear the cost of the same and shall not permit mechanic's
liens to be placed against the Demised Premises. Any and all such alterations,
physical additions or improvements made to the Demised Premises shall, at the
option of Landlord, become at once its property and shall be surrendered to
Landlord upon the termination of this Lease, by lapse of time or otherwise,
unless Landlord shall by prior written notice to Tenant at least ninety (90)
days prior to the termination date of this Lease, demand of Tenant the removal
of any such alterations, physical additions or improvements, in which
circumstances, such removal shall be promptly made at Tenant's expense, and
Tenant shall repair all damage caused thereby. This provision, however, shall
not apply to fixtures, equipment or goods installed by Tenant, all of which
shall be and remain the property of Tenant and may at any time be removed by it,
but any damage to the Demised Premises caused by such removal of fixtures,
equipment or goods installed by Tenant shall be repaired at Tenant's expense.

 

7.            Operating Expenses: The Landlord shall pay, when and as the same
fall due, all operating expenses attributable to the Demised Premises for each
year during the term of this Lease. "Operating Expense" shall mean insurance
premiums, electricity, gas, telephone, heat, hot and cold running water, sewer,
pest and rodent control, trash disposal and snow removal expenses and all
expenses relating to maintaining and repairing the Demised Premises. The
Landlord and Tenant’s agree that each party shall be responsible for up to
$20,000.00 of any issue related to capital items (by way of example and not
limitation, replacement of the roof, heating plant and other structural
components, if necessary.

 



3

 

 

8.            Repairs and Maintenance: Except for improvements or repairs of a
capital nature, Tenant shall maintain all parts of the Demised Premises during
the term of this Lease in good and tenantable repair, reasonable wear and tear
excepted, and shall promptly make all necessary repairs, interior or exterior,
structural or otherwise, ordinary as well as extraordinary, to all parts of the
Demised Premises, and shall comply with all governmental regulations, laws or
ordinances with respect thereto; provided, however, that Tenant's obligation,
pursuant to this paragraph, shall not apply in the event of damage or
destruction by fire or other insurable casualty. Landlord shall have the right,
upon prior reasonable notice, and at any time in the case of emergency, to
inspect the Demised Premises during normal business hours, with regard to
matters referred to in this paragraph, and for all other purposes.
Notwithstanding Tenant's duty to keep the roof of the building on the Demised
Premises in good repair during the term of this Lease, Tenant shall have no
obligation to replace said roof at the end of the term.

 

9.            Indemnity: Landlord shall not be liable for any damage, loss and
expense sustained by Tenant, its agents, servants, employees, guests, assigns,
subtenants, visitors, licensees or any other person or persons, firms or
corporations, due to the Demised Premises, or any portion thereof, being or
becoming out of repair or defective or due to the happening of any accident or
any act or neglect of Tenant or other person, persons, firms or corporations.
Tenant shall indemnify and forever hold harmless Landlord from any liability,
damage, loss or expense relating to said matters and, at Tenant's expense, shall
defend Landlord against each and every claim, demand or cause of action, that
may be made against Landlord by reason of such defects, accidents or acts of
negligence, and also against each and every claim, demand or cause of action
which may be made or instituted against Landlord, as owner of said Demised
Premises under the laws or ordinances of any governmental agency, on account of
any such defects, accidents or acts of negligence.

 

10.           Tenant Insurance:

 

A.           The Tenant shall maintain fire and extended coverage insurance with
a carrier reasonably acceptable to the Landlord, which insures the improvements
located on the Demised Premises, and all trade fixtures and personal property
located therein, in an amount at least equal to their reasonable replacement
cost. Said policy shall name the Tenant, Landlord and Landlord's Mortgagee, if
any, as their interest appears.

 

B.           The Tenant shall also maintain general public liability insurance
with a carrier acceptable to the Landlord, insuring the Parties against claims
for personal injuries, wrongful death and property damage for not less than
$1,000,000.00 for injuries to a single person, for not less than $1,000,000.00
for any one accident and for not less than $250,000.00 for property damage. The
Landlord, Tenant and any Mortgagee holding a mortgage on the premises shall be
named on such policy as their interest appears.

 



4

 

 

C.           Upon request, duplicate originals or certificates of all insurance
policies shall be delivered to the Landlord.

 

11.           Landlord’s Insurance:



A.           During the term of this Lease or any renewal or extension thereof,
Landlord shall provide in amounts and coverage not less than the replacement
cost of the Demised Premises so insured with or without deductibles, insurance
coverage in the form of an “all risk” type policy against loss or damage by
fire, flood, windstorm, hail, explosion, damage from aircraft and vehicles and
smoke damage, and such other risks as are from time to time included in a
standard extended coverage endorsement, insuring the Demised Premises and
improvements (exclusive of Tenant’s merchandise, trade fixtures, furnishings,
equipment, signs and all other items of personal property of Tenant).

 

12.           Damage to Demised Premises:

 

A.           If, during the term of this Lease, the Demised Premises are totally
or partially destroyed by fire or other casualty, so as to render the Demised
Premises wholly unfit for occupancy or make it impossible to conduct the
business of Tenant thereon, and if it reasonably appears that the Demised
Premises cannot be repaired and restored within one hundred twenty (120) days
from the date of the damage, then either Tenant or Landlord shall have the right
to terminate this Lease from the date of such damage or destruction, by giving
the other party written notice. Upon the giving of such notice, Tenant shall
immediately surrender the Demised Premises and all interest therein, including
rights to insurance proceeds as provided in Paragraph 11 hereof, to Landlord,
and in case of any such termination, Landlord may re-enter and repossess the
Demised Premises discharged of this Lease and may dispossess all Parties then in
possession thereof. If the Demised Premises cannot be repaired and restored in
one hundred twenty (120) days from the date of such damage and neither Tenant
nor Landlord elect to terminate the Lease, then, and upon the commencement of
the repair or restoration, the Lease may not be terminated but rent may be
abated according to the nature and extent of the damage. Full rent shall
commence on the date that the repair and restoration is completed. If it
reasonably appears that the Demised Premises may be repaired and restored within
one hundred twenty (120) days from the date of damage or destruction, then
Landlord, at its own sole cost and expense, shall repair and restore the Demised
Premises with all reasonable speed; provided, however, that in no event shall
Landlord be required to repair and restore the Demised Premises at a cost
greater than the net proceeds of moneys received from an insurance policy or
insurance policies covering such loss or damages, nor shall Landlord be required
to commence repair and restoration until such fact is determined. During the
period of repair, a just portion of the rent reserved under Paragraph 4 hereof,
but not Tenant's obligation to make payments or performance under any other
paragraphs of this Lease, shall be abated according to the nature and extent of
damages and Tenant’s ability to occupy a portion of the Demised Premises. Full
rent shall recommence on the date that repairs are completed.

 



5

 

 

B.           If the damage or destruction does not render the Demised Premises
unfit for occupancy, then Landlord shall repair and restore the Demised Premises
as soon as practicable and, in that case, Tenant shall pay full rent during the
repair period. All repairs resulting from such fire or other casualty shall be
paid by Landlord out of any insurance proceeds received, but if insurance
proceeds are insufficient to repair or restore the Demised Premises to their
previous condition, Tenant shall pay any additional amounts required to make
such repairs and restoration.

 

C.           In any event, all improvements, betterment, fixtures or equipment
placed by Tenant on the Demised Premises, for which insurance is not provided on
behalf of Landlord by Tenant, shall be repaired by Tenant at its own expense and
not at the expense of Landlord.

 

13.           Condemnation:

 

A.           If the whole of the Demised Premises are taken by any public
authority, under the power of eminent domain or by private purchase in lieu
thereof, then this Lease shall automatically terminate upon the date possession
is surrendered and rent shall be paid and other conditions performed up to the
day. If any part of the Demised Premises shall be so taken as to render the
remainder thereof unusable for the purpose which the Demised Premises were
leased, then Landlord and Tenant shall each have the right to terminate this
Lease on ninety (90) days notice to the other given within ninety (90) days
after the date of such taking. In the event that this Lease shall terminate or
be terminated, rent shall be paid and other conditions performed up to the date
possession is surrendered.

 

B.           If any part of the Demised Premises shall be so taken such that it
does not render the remainder unusable for the business of Tenant, Landlord
shall, at its own cost and expense, restore the remaining portion of the Demised
Premises, to the extent necessary to render it reasonably suitable, for the
purposes for which it was leased, all to be done without any adjustment in rent
to be paid or other conditions to be performed by Tenant; provided, however,
Landlord shall not be required to perform such work and restoration, if the cost
thereof shall exceed the proceeds of its condemnation award and shall not be
required to commence work or restoration, until such fact is determined.

 



6

 

 

C.           All compensation awarded or paid upon such total or partial taking
of the Demised Premises shall belong to and be the property of Landlord, without
any participation by Tenant, whether such damages shall be awarded as
compensation for diminution in value to the leasehold or to the fee of the
Demised Premises herein leased. Nothing contained herein shall be construed to
preclude Tenant from prosecuting any claim directly against the condemning
authority in such proceedings for loss of business, damage to or cost of removal
or from the value of stock, trade, fixtures, furniture and other personal
property belonging to Tenant; provided, however, that no such claim shall
diminish or otherwise adversely affect Landlord’s award.

 

14.           Default:

 

A.           In the event Tenant does or shall neglect or fail to pay any sum
required to be paid hereunder by Tenant when due and such failure shall continue
for five (5) days following written notice from Landlord to Tenant or to keep,
observe and perform any of the other covenants and agreements contained in this
Lease, which on its part are to be performed and such failure shall continue for
thirty (30) days after written notice from Landlord to Tenant, provided that
Tenant shall not be deemed in default if such default cannot reasonably be cured
within such thirty (30) day period and Tenant commences to cure within thirty
(30) days and thereafter diligently prosecutes same to completion, or if its
leasehold interest shall be taken on execution or other process of law, or if
the Tenant shall be declared a bankruptcy or insolvent according to law, or if
any assignment of its property shall be made for the benefit of creditors, or if
a receiver shall be appointed to take charge of Tenant’s property, or if Tenant
shall abandon the Demised Premises during the term of this Lease without
continuing to perform its obligations, then, and in any of such cases, Landlord
may immediately or at any time thereafter, without any further notice or demand,
enter into and upon the Demised Premises, or any part thereof, in the name of
the whole, and repossess the same as of its former estate, without such re-entry
working a forfeiture of the rents to be paid and the covenants to be performed
by the Tenant for the full term of this Lease and may, at Landlord's election,
lease or sublet the Demised Premises, or any part hereof, on such terms and
conditions and for such rent and for such time as Landlord may elect, and after
crediting the rent actually collected by Landlord from such reletting on the
rental stipulated to be paid under this Lease by Tenant from time-to-time,
collect from Tenant any balance remaining due on the rent reserved under this
Lease, together with any costs incurred by Landlord as a result of Tenant’s
failure to perform other covenants contained in this Lease, together with all
other expenses incurred by Landlord, including reasonable attorneys' fees, in
the reletting of the Demised Premises, or Landlord may, at its election and upon
notice to Tenant, declare this Lease forfeited and void and may thereupon
re-enter and take full possession of said Demised Premises as the owner thereof
and free from any right or claim of Tenant and such election of re-entry last
mentioned shall be and constitute an absolute bar to any right to enter by
Tenant upon the payment of all arrearage of rents and costs after a
dispossession under any suit or process for breach of any of the covenants of
this Lease, except as may be provided under statutes then in force; and the
commencement of any action to recover possession of the Demised Premises
aforesaid shall be deemed a sufficient notice of election of said Landlord to
treat this Lease as void and terminated unless the Landlord shall notify Tenant
before beginning such proceedings, that after obtaining such possession,
Landlord will continue to look to Tenant for the performance of this Lease and
will submit the Demised Premises on Tenant's account in the manner above
provided. In the event of forfeiture, Tenant shall be released from any further
liability under this Lease.

 



7

 

 

B.           In the event of a default which terminates the Tenant’s right to
possession of the Demised Premises, then, and in that event, and without the
requirement of further notice, all Other Leases referred to in Paragraph 5 of
this Agreement shall revert to the Landlord.

 

15.           Quiet Enjoyment: Subject to Tenant's performance of all of its
obligations under this Lease, Tenant shall have the peaceful and quiet use of
the Demised Premises for the purpose set forth in Paragraph 6 without hindrance
on the part of Landlord, and Landlord shall warrant and defend Tenant in such
peaceful and quiet use against any lawful claims of all persons claiming by,
through or under Landlord.

 

16.           Assignment: Tenant shall not assign or sublet the Demised
Premises, or any part thereof, without the written consent of Landlord which
consent shall not be unreasonably withheld, conditioned or delayed and,
irrespective of such subletting or assignment, Tenant shall nevertheless remain
primarily liable for the performance of all of the terms of this Lease.

 

17.           Tenant’s Environment Responsibilities: Tenant shall not cause or
permit to occur:

 

A.           Any violation of the Environmental Laws related to environmental
conditions on, under or above the Demises Premises, or arising from the Tenant’s
use or occupancy of Demised Premises.

 

B.           The use, generation, release, manufacture, production, processing,
storage or disposal of any hazardous substances on, under or about the Demises
Premises.

 

18.           Condition of the Premises: Tenant acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty with
respect to the Demised Premises or the Building or with respect to the
suitability or condition of any part of the Building for the conduct of Tenant’s
business except as provided in this Lease.

 

19.           Subordination: This Lease shall be subordinated to any mortgage
hereinafter placed upon the Demised Premises or any extension or renewal thereof
and Tenant shall execute any such subordination agreement as may be required by
any Mortgagee.

 

20.           Intentionally Deleted.

 



8

 

 

21.           Notices: All notices, consents, demands and requests which may be
or are required to be given by either party to the other shall be in writing and
sent by United States Registered or Certified Mail, return receipt requested,
addressed as follows:

  

TO Landlord:  Brandon J. and Heather N. Day

Irrevocable Trust

5022 East 111th Street South

Tulsa, Oklahoma 74137

 

TO Tenant:      Cygnus Energy Futures, LLC

5022 East 111th Street South

Tulsa, Oklahoma 74137

 

Attn: Brandon J. Day, Vice President

  

22.           Construction of Lease: If any provisions of this Lease shall, by
appropriate Court Order, be held invalid or in contravention of the laws or
ordinances of any applicable governmental authority, such invalidation shall not
serve to affect the remaining portion of this Lease. Interpretation and
enforcement of this Lease shall be governed by the laws of the State of
Minnesota.

 

23.           Headings: Headings of titles of the paragraphs are inserted solely
for the convenience of reference and shall not constitute a part of this Lease,
nor shall they affect its meaning, construction or effect.

 

24.           Successors and Assigns: This Lease shall bind Landlord and Tenant
and their successors, assigns, heirs, administrators or other legal
representatives, as the case may be.

 

25.           Governing Law: This Agreement shall be construed under and
governed by the laws of the State of Minnesota.

 

26.           Relationship of Parties: Nothing contained in this Agreement shall
be deemed or construed by the Parties hereto or by the third party to create the
relationship of principal and agent or of partnership or of joint venture or of
any association whatsoever between Landlord and Tenant, it being expressly
understood and agreed that neither the method of computation of rent nor any
other provisions contained in this Agreement nor any act or acts of the Parties
hereto shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of Landlord and Tenant.

 



9

 

 

27.           Short Form Lease: Tenant shall not record this Agreement without
the written consent of Landlord; however, upon request of either party hereto,
the other party shall join in the execution of a memorandum or so called "short
form" of this Agreement for the purposes of recordation. Said memorandum or
short form of this Agreement shall describe the Parties, the Demised Premises,
the term of this Agreement, any special provisions and shall incorporate this
Agreement by reference. Any fees required to be paid in order to record such
short form Agreement shall be paid by Tenant.

 

28.           Brokers: Tenant and Landlord each warrant that they have had no
dealings with any broker or agent in connection with the negotiation or
execution of this Agreement and each agrees to indemnify and hold the other
harmless from and against any and all costs, expense or liability for
commissions or other compensation and charges claimed by any broker or agent by
reason of services alleged to have been rendered to at the instance of, or
agreed to by it in connection with this Agreement.

 

29.           Offset Statement: Within ten (10) days after request therefore by
Landlord, or in the event that upon any sale, assignment or hypothecation of the
Demised Premises or the land or building of which they are a part by Landlord,
an offset statement shall be required from Tenant, Tenant agrees hereby to
deliver in recordable form a Certificate to any proposed mortgagee or purchaser
or to Landlord certifying (if such be the case) that this Agreement is in full
force and effect and that there are no defenses or offsets thereto, or stating
those claimed by Tenant.

 

30.           Counterparts: This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

 

31.           Attornment: In the event any proceedings are brought for the
foreclosure of the Demises Premises, or in the event of exercise of the power of
sale under any Mortgage made by Landlord covering the Demised Premises, Tenant
shall attorn to the purchaser upon any such foreclosure of sale and recognize
such purchaser as Landlord under this Lease. Landlord shall use its best efforts
to promptly deliver to Tenant a commercially reasonable form of recognition and
non-disturbance agreement that is consistent with Tenant’s rights under this
Lease, executed by all parties that hold a ground lease, mortgage, deed of trust
or other security interest in the Demised Premises that would be superior to
Tenant’s leasehold interest under this Lease. Landlord shall use diligent
efforts to provide Tenant with executed originals of such recognition and
non-disturbance agreements within forty-five (45) days of the date of this
Lease.

 



10

 

 

32.           Lease Term: The phrase "lease term” as used herein shall include
any extensions or renewals of the original lease term.

 

33.           Subrogation: As long as their respective insurers so permit,
Landlord and Tenant hereby mutually waive their respective rights of recovery
against each other for any loss insured by fire, extended overage and other
property insurance policies existing for the benefit of the respective Parties.
Each party shall obtain any special endorsements, if required by their insurer
to evidence compliance with the aforementioned waiver.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures on Following Page]

 



11

 

 

IN WITNESS WHEREOF, the Parties have executed this Lease as of the day and year
first above written.

 

Landlord:

Brandon J. and Heather N. Day Revocable Trust

 

/s/ Brandon J. Day                                

By:    Brandon J. Day

Its: Trustee

 

/s/ Heather N. Day                               

By:    Heather N. Day

Its: Trustee

 

 

 

Tenant:

Cygnus Energy Futures, LLC

 

/s/ Timothy S. Krieger                           

By:    Timothy S. Krieger

Its: President/CEO

 

/s/ Brandon J. Day                                

By:    Brandon J. Day

Its: Vice President

 

 

 

 

 

STATE OF MINNESOTA)

 ) SS.

COUNTY OF Dakota         )

 

The foregoing instrument was acknowledged before me, a Notary Public this 5th
day of March, 2013 by Timothy S. Krieger, the President/CEO on behalf of Cygnus
Energy Futures, LLC, a Minnesota Limited Liability Company.

 

[notary.jpg] 

  

 



12

 

 







 